      Case 1:20-cv-00574-EGS Document 9 Filed 03/18/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MOLLY JONG-FAST,                 *
                                 *
     Plaintiff                   *
                                 *
     v.                          *    Civil Action No. 20-574 (EGS)
                                 *
DEPARTMENT OF VETERANS           *
AFFAIRS, et al.,                 *
                                 *
     Defendants.                 *
                                 *
*    *       *   *     *     *   *    *      *      *      *      *
                 PLAINTIFF’S MOTION FOR LEAVE TO
                  FILE FIRST AMENDED COMPLAINT

   NOW COMES the plaintiff Molly Jong-Fast, by and through undersigned counsel, to

respectfully move the Court for leave to file a First Amended Complaint. A

Memorandum of Points and Authorities and Proposed Order accompanies this Motion.

   No counsel for the defendant federal agencies has yet to file a Notice of Appearance

in this action. As such, the plaintiff is unable to confer with government counsel

regarding this Motion. The granting of this Motion shall not result in the continuance of

any hearing, conference or trial.
     Case 1:20-cv-00574-EGS Document 9 Filed 03/18/20 Page 2 of 2



Date: March 18, 2020

                                  Respectfully submitted,

                                           /s/ Bradley P. Moss
                                  ________________________
                                  Bradley P. Moss, Esq.
                                  D.C. Bar #975905
                                  Mark S. Zaid, Esq.
                                  D.C. Bar #440532
                                  Mark S. Zaid, P.C.
                                  1250 Connecticut Avenue, N.W.
                                  Suite 700
                                  Washington, D.C. 20036
                                  (202) 454-2809
                                  (202) 330-5610 fax
                                  Brad@MarkZaid.com
                                  Mark@MarkZaid.com


                                  Attorneys for Plaintiff
